DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on January 26, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 6, 10, 20, 23-32, 37-39, 41, 45, 46, and 48-77 are canceled.
After-Final Amendment – Non-Entry
	Applicants’ after-final amendment necessitates new grounds of rejection and therefore, cannot be entered as a matter of right.
Claim 1 has been amended to require all of the oligonucleotides disclosed in Figure 10 or all of the oligonucleotides disclosed in Figure 11, while removing the oligonucleotide of Table 3.  The amendment was in response to the Final Rejection which rejected that oligonucleotides recited in Table 3, having 8-mer lengths were incapable of amplifying non-human nucleic acids.
While claim 1 has removed reference to oligonucleotides of Table 3, the amendment continues to embrace a non-enabling embodiment in claims 5, 15, and 40, where the oligonucleotides continue to embrace those with eight nucleotides in length.
Therefore, the entry of Amendment will result in the rejection under 112, 4th paragraph because none of the oligonucleotides recited in Figures 10 and 11 have 8-mer sequences.
Cancelation is suggested.
Because the amendment has not been entered, all previous grounds of rejection remain sustained.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 2, 2021
/YJK/